DETAILED ACTION
Election/Restrictions
1.	Applicant’s election without traverse of group I, claims 1-5 in the reply filed on 07/12/2022 is acknowledged.
Status of Application
2.	The claims 1-23 are pending in the application. Claims 1-5 are elected for examination on merits, and claims 6-23 are withdrawn from consideration. 
Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement (IDS)
4.	The information disclosure statement (IDS) submitted on 01/23/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. Please refer to applicant’s copy of the 1449 herewith.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keller et al (US 8815381).
	Regarding claim 1, Keller et al teaches a boron carbide-boron nitride nanoparticulate (see Abstract). This is a composition comprising nanoparticles of a refractory metal carbide and refractory metal nitride. Keller further teaches that the composition is used in a composite comprising a carbonaceous matrix (see claim 1), and that the composition comprises fibrous filler (see claim 7). Each limitation of the instant claim is therefore met by the teachings of Keller et al, and the claim is anticipated by the prior art of record. 
	Regarding claim 2, Keller et al teaches the aforementioned composition in the form of a shaped ceramic (see column 9, example 3). 
	Regarding claim 3, Keller et al teaches a composition comprising boron carbide nanoparticles. 
	Regarding claim 4, the Keller composition comprises at least 5 wt% nanoparticles (see claim 2).
	Regarding claim 5, Keller teaches that the inventive material comprises a fiber component. This is a macroscale rod-shaped filler.  
Conclusion
7.	No claim is allowed.
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
NSW20 September 2022